Exhibit 10.3
 
PURCHASE AND CONTRIBUTION AGREEMENT
by and among
TRIP RAIL LEASING LLC,
TRINITY INDUSTRIES LEASING COMPANY
and
TRIP RAIL MASTER FUNDING LLC
Dated as of July 6, 2011
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    1    
Section 1.1 General
    1  
Section 1.2 Specific Terms
    1    
ARTICLE II CONVEYANCE OF THE RAILCARS AND LEASES
    3    
Section 2.1 Conveyance of the Railcars and Leases
    3    
ARTICLE III CONDITIONS OF CONVEYANCE
    5    
Section 3.1 Conditions Precedent to Conveyance
    5  
Section 3.2 Conditions Precedent to All Conveyances
    6    
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    7    
Section 4.1 Representations and Warranties of the Seller—General
    7  
Section 4.2 Representations and Warranties of TILC—General
    8  
Section 4.3 Representations and Warranties—Assets
    10  
Section 4.4 Representations and Warranties of the Purchaser
    12  
Section 4.5 Indemnification
    13  
Section 4.6 Special Indemnification by TILC regarding Exercise of Setoff by
Customers
    15    
ARTICLE V COVENANTS OF SELLER
    15    
Section 5.1 Protection of Title of the Purchaser
    15  
Section 5.2 Other Liens or Interests
    17    
ARTICLE VI MISCELLANEOUS
    17    
Section 6.1 Amendment
    17  
Section 6.2 Notices
    17  
Section 6.3 Merger and Integration
    18  
Section 6.4 Severability of Provisions
    18  
Section 6.5 Governing Law
    18  
Section 6.6 Counterparts
    18  
Section 6.7 Binding Effect; Assignability
    18  
Section 6.8 Third Party Beneficiaries
    19  
Section 6.9 Term
    19  
Section 6.10 Capital Contribution of Demand Note
    19  

EXHIBIT A FORM OF BILL OF SALE
EXHIBIT B FORM OF ASSIGNMENT AND ASSUMPTION
EXHIBIT C FORM OF DELIVERY SCHEDULE

i 



--------------------------------------------------------------------------------



 



PURCHASE AND CONTRIBUTION AGREEMENT
     THIS PURCHASE AND CONTRIBUTION AGREEMENT is made as of July 6, 2011 (this
“Agreement”) by and among TRIP RAIL LEASING LLC, a Delaware limited liability
company (the “Seller”), TRINITY INDUSTRIES LEASING COMPANY, a Delaware
corporation (“TILC” ) and TRIP RAIL MASTER FUNDING LLC, a Delaware limited
liability company (the “Purchaser”).
W I T N E S S E T H:
     WHEREAS, the Purchaser has agreed to purchase from the Seller from time to
time, and the Seller has agreed to Sell (as hereinafter defined) to the
Purchaser from time to time, certain of its Railcars, related Leases and Related
Assets (each as hereinafter defined) related thereto on the terms set forth
herein.
     WHEREAS, during the period prior to their sale hereunder, TILC has acted as
manager, pursuant to the Existing Management Agreement (as hereinafter defined),
with respect to the Railcars, related Leases and Related Assets that the Seller
may Sell from time to time hereunder (TILC in such capacity, the “Existing
Manager”).
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. Words herein importing a gender include the
other gender. References herein to “writing” include printing, typing,
lithography, and other means of reproducing words in visible form. References to
agreements and other contractual instruments include all subsequent amendments
thereto or changes therein entered into in accordance with their respective
terms. References herein to Persons include their successors and assigns
permitted hereunder or under the Master Indenture (as defined herein). The terms
“include” or “including” mean “include without limitation” or “including without
limitation”. The words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision, and Article, Section, Schedule and
Exhibit references, unless otherwise specified, refer to Articles and Sections
of and Schedules and Exhibits to this Agreement. Capitalized terms used herein,
including in the Recitals, but not defined herein shall have the respective
meanings assigned to such terms in the Master Indenture (as defined herein).
     Section 1.2 Specific Terms. Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:
     “Appraised Value” means the appraised value of a Railcar as set forth in
the Appraisal thereof.

 



--------------------------------------------------------------------------------



 



     “Assignment and Assumption” means an Assignment and Assumption executed by
the Seller, with countersignature block set forth thereon for execution by the
Purchaser, substantially in the form of Exhibit B attached hereto.
     “Bill of Sale” means a Bill of Sale executed by the Seller substantially in
the form of Exhibit A attached hereto.
     “Convey” means to Sell Railcars, related Leases and Related Assets
hereunder.
     “Conveyance” means a Sale of Railcars, related Leases and Related Assets by
the Seller to the Purchaser.
     “Delivery Schedule” means a schedule, substantially in the form of the
schedule attached as Exhibit C hereto, in each case duly executed and delivered
by the Seller to the Purchaser on a Delivery Date, which shall identify the
Railcars to be Conveyed on such Delivery Date and identify each Lease relating
to any such Railcar.
     “Demand Note” means a demand promissory note from the Member to the
Purchaser in an amount equal to the excess, if any, of (a) the Purchase Price
for the Railcars, related Leases and Related Assets to be Conveyed by the Seller
to the Purchaser on a Delivery Date over (b) the amount of cash that the Issuer
has available to pay such Purchase Price on such Delivery Date.
     “Excluded Amounts” has the meaning set forth in Section 4.5(a).
     “Existing Management Agreement” means the Operation, Maintenance, Servicing
and Remarketing Agreement, dated as of June 27, 2007, between the Seller and the
Existing Manager.
     “Existing Manager” has the meaning specified in the Recitals.
     “Indemnified Person” has the meaning set forth in Section 4.5(a).
     “Master Indenture” means the Master Indenture between the Purchaser, as
Issuer, and Wilmington Trust Company, as Indenture Trustee, dated as of the date
hereof.
     “Miscellaneous Items” means receivables, prepaid expenses, current assets,
deferred origination costs, receivables, deferred tax assets, non-current
assets, accounts payable and accrued liabilities, deferred tax liabilities,
unearned contract revenue, accrued interest, accrued professional fees, and
accrued property and casualty insurance.
     “Purchase Price” means, with respect to any Railcars, related Leases and
Related Assets conveyed to the Purchaser from time to time pursuant hereto, an
amount equal to the aggregate Appraised Value of the Railcars so Conveyed.
     “Purchaser” has the meaning specified in the Preamble.

2



--------------------------------------------------------------------------------



 



     “Related Assets” means, with respect to any Railcar or Lease that is
Conveyed hereunder on any Delivery Date, all of the Seller’s right, title and
interest in and to the following (as applicable):
          (a) with respect to such Railcar, (i) all licenses, manufacturer’s
warranties and other warranties, Supporting Obligations, Payment Intangibles,
Chattel Paper, General Intangibles and all other rights and obligations related
to such Railcar, (ii) all Railroad Mileage Credits allocable to such Railcar and
any payments in respect of such credits accruing on or after the applicable
Delivery Date, (iii) all tort claims or any other claims of any kind or nature
related to such Railcar and any payments in respect of such claims, (iv) all
Marks attaching to such Railcar (including as evidenced by any SUBI Certificate
issued by the Marks Company), it being understood that the Marks are owned by
the Marks Company and are not being conveyed hereby, (v) all other payments
owing by any Person (including any railroads or similar entities) in respect of
or attributable to such Railcar or the use, loss, damage, casualty, condemnation
of such Railcar or the Marks associated therewith, in each case whether arising
by contract, operation of law, course of dealing, industry practice or
otherwise, and (vi) without duplication, any Miscellaneous Items relating to
such Railcar; and
          (b) with respect to such Lease, all Supporting Obligations, Payment
Intangibles, Chattel Paper, General Intangibles and all other rights and
obligations related to any such Lease, including, without limitation, (i) all
rights, powers, privileges, options and other benefits of the Seller to receive
moneys and other property due and to become due under or pursuant to such Lease,
including, without limitation, all rights, powers, privileges, options and other
benefits to receive and collect rental payments, income, revenues, profits and
other amounts, payments, tenders or security (including any cash collateral)
from any other party thereto, (ii) all rights, powers, privileges, options and
other benefits of the Seller to receive proceeds of any casualty insurance,
condemnation award, indemnity, warranty or guaranty with respect to such Lease,
(iii) all claims for damages arising out of or for breach of or default under
such Lease, (iv) the rights, powers, privileges, options and other benefits of
the Seller to perform under such Lease, to compel performance and otherwise
exercise all remedies thereunder and to terminate any such Lease, and (v)
without duplication, any Miscellaneous Items relating to such Lease.
     “Sale” means, with respect to any Person, the sale, transfer, assignment or
other conveyance, of the assets or property in question by such Person, and
“Sell” means that such Person sells, transfers, assigns or otherwise conveys the
assets or property in question.
ARTICLE II
CONVEYANCE OF THE RAILCARS AND LEASES
     Section 2.1 Conveyance of the Railcars and Leases.
          (a) Subject to the terms and conditions of this Agreement, on and
after the date of this Agreement, the Seller hereby agrees to Sell to the
Purchaser, without recourse (except to the extent specifically provided herein
or in the applicable Bill of Sale and Assignment and Assumption), all right,
title and interest of the Seller in and to (A) certain

3



--------------------------------------------------------------------------------



 



Railcars and related Leases as identified from time to time on a Delivery
Schedule delivered by the Seller in accordance with this Agreement and (B) all
Related Assets with respect thereto.
          (b) The Purchaser hereby agrees to purchase, acquire, accept and
assume (including by an assumption of the obligations of the “lessor” under such
Leases), all right, title and interest of the Seller in and to such Railcars,
related Leases and Related Assets. The Seller hereby acknowledges that each
Conveyance by it to the Purchaser hereunder is absolute and irrevocable, without
reservation or retention of any interest whatsoever by the Seller.
          (c) The Sales of Railcars, related Leases and Related Assets by the
Seller to the Purchaser and the Sales of Railcars, related Leases and Related
Assets by the Seller to the Purchaser pursuant to this Agreement are, and are
intended to be, absolute and unconditional assignments and conveyances of
ownership (free and clear of any Encumbrances) of all of the Seller’s right,
title and interest in, to and under such Railcars, related Leases and Related
Assets for all purposes and, except to the extent specifically provided herein
or in the applicable Bill of Sale and Assignment and Assumption, without
recourse.
          (d) It is the intention of the Seller and the Purchaser (i) that all
Conveyances of Railcars, related Leases and Related Assets be true sales and/or
contributions, as applicable, constituting absolute assignments and “true sales”
for bankruptcy law purposes by the Seller to the Purchaser, that are absolute
and irrevocable and that provide the Purchaser with the full benefits of
ownership of the assets so Conveyed and (ii) that the Railcars, related Leases
and Related Assets that are Conveyed to the Purchaser pursuant to this Agreement
shall not be part of the Seller’s estate in the event of the filing of a
bankruptcy petition by or against the Seller under any bankruptcy or similar
law. Neither the Seller nor the Purchaser intends that (x) the transactions
contemplated hereunder be, or for any purpose be characterized as, loans from
the Purchaser to the Seller or (y) any Conveyance of Railcars, related Leases
and/or Related Assets by the Seller to the Purchaser be deemed a grant of a
security interest in the assets so Conveyed by the Seller to the Purchaser to
secure a debt or other obligation of the Seller (except in the limited
circumstance contemplated in subsection (e) immediately below).
          (e) In the event that any Conveyances pursuant to this Agreement are
deemed to be a secured financing (or are otherwise determined not to be absolute
assignments of all of the Seller’s right, title and interest in, to and under
the Railcars, related Leases and Related Assets so Conveyed, or purportedly so
Conveyed hereunder), then (i) the Seller shall be deemed hereunder to have
granted to the Purchaser, and the Seller does hereby grant to the Purchaser, a
security interest in all of the Seller’s right, title and interest in, to and
under such Railcars, related Leases and Related Assets so Conveyed or purported
to be Conveyed, securing the purported repayment obligation presumably deemed to
exist in respect of such deemed secured financing, and (ii) this Agreement shall
constitute a security agreement under applicable law.
          (f) The Seller shall on each Delivery Date deliver to the Purchaser a
Delivery Schedule identifying the Railcars and Leases to be Conveyed by the
Seller to the Purchaser on such date.
          (g) The price paid for Railcars, related Leases and Related Assets
which are Conveyed hereunder shall be the Purchase Price with respect thereto.
Such Purchase Price shall

4



--------------------------------------------------------------------------------



 



be paid by means of (x) the Purchaser’s immediate cash payment of the Purchase
Price to the Seller by wire transfer on the Closing Date (or other Delivery
Date) in respect of which the Seller has delivered a Delivery Schedule, to the
extent that the Seller has cash available to make such payment, with such wire
transfer in each case to be made to an account designated by the Seller to the
Purchaser on or before the applicable Delivery Date, and (y) the Purchaser
delivering a Demand Note to the Seller to the extent that the Purchaser does not
have sufficient cash available to make such payment in full of such Purchase
Price.
          (h) On and after each Delivery Date and related Purchase Price payment
as aforesaid, the Purchaser shall own the Railcars, related Leases and Related
Assets Conveyed to the Purchaser on such date, and the Seller shall not take any
action inconsistent with such ownership and shall not claim any ownership
interest in such assets.
          (i) Until the occurrence of a Manager Termination Event and the
replacement of TILC as Manager pursuant to the terms of the Management
Agreement, TILC, as Manager, shall conduct the administration, management and
collection of the Railcars, related Leases and Related Assets Conveyed to
Purchaser pursuant hereto and shall take, or cause to be taken, all such actions
as may be necessary or advisable to administer, manage and collect such Conveyed
Railcars, related Leases and Related Assets, from time to time, all in
accordance with the terms of the Management Agreement.
          (j) On each Delivery Date, the Seller shall deliver or cause to be
delivered to the Purchaser (or to an assignee thereof, as directed by the
Purchaser) each item required on such date to be delivered by the Seller and any
Chattel Paper representing or evidencing the Leases being Conveyed on such
Delivery Date.
ARTICLE III
CONDITIONS OF CONVEYANCE
     Section 3.1 Conditions Precedent to Conveyance. Each Conveyance hereunder
is subject to the condition precedent that the Purchaser shall have received,
and the Indenture Trustee shall have received copies of, all of the following on
or before the applicable Delivery Date, in form and substance satisfactory to
the Purchaser:
          (i) a Delivery Schedule executed by the Seller and setting forth the
Railcars and Leases to be Conveyed on the applicable Delivery Date pursuant to
this Agreement;
          (ii) a related Bill of Sale;
          (iii) a related Assignment and Assumption;
          (iv) a Demand Note, if applicable;
          (v) an Appraisal of the Railcars to be conveyed, with such Appraisal
dated no earlier than 60 days prior to the applicable Delivery Date (or, in the
case of the first Delivery Date relating to this Agreement, dated no earlier
than May 2, 2011);

5



--------------------------------------------------------------------------------



 



          (vi) copies of proper UCC financing statements, accurately describing
the Conveyed Railcars and Leases and naming the Seller as the “Debtor” and the
Purchaser as “Secured Party”, or applicable filings with the STB or with the
Registrar General of Canada, or other similar instruments or documents, all in
such manner and in such places as may be required by law or as may be necessary
or, in the opinion of the Purchaser or the Indenture Trustee (acting at the
direction of the Requisite Majority), desirable to perfect the Purchaser’s
interest in all Conveyed Railcars, related Leases and Related Assets (provided
that no such filings shall be required to be made in Mexico or under any
Provincial Personal Property Security Act or other non-federal legislation in
Canada);
          (vii) copies of proper UCC financing statement terminations or partial
terminations, STB or Registrar General of Canada filings, accurately describing
the Conveyed Railcars and Leases, or other similar instruments or documents, in
form and substance sufficient for filing under applicable law of any and all
jurisdictions as may be necessary to effect or evidence a release or termination
of any pre-existing Encumbrance evidenced by an existing filing of record in the
applicable UCC, STB or Registrar General of Canada filing office against the
Conveyed Railcars, related Leases and Related Assets;
          (viii) in the case of a Delivery Date which is the Closing Date for a
Series of Equipment Notes, a confirmation or written advice to similar effect
from counsel to the Purchaser and addressed to the Indenture Trustee, reasonably
acceptable to the Indenture Trustee, that the conveyance constitutes a true sale
and that the Purchaser would not be consolidated in connection with a bankruptcy
of the Seller; and
          (ix) in the case of a Delivery Date which is the Closing Date for a
Series of Equipment Notes, such deliveries, and the satisfaction of such other
conditions, as are set forth in the applicable Note Purchase Agreement or
otherwise required for the issuance of such Series.
     Section 3.2 Conditions Precedent to All Conveyances. The Conveyances to
take place on any Delivery Date hereunder shall be subject to the further
conditions precedent that:
          (a) The following statements shall be true:
          (i) the representations and warranties of the Seller contained in
Article IV shall be true and correct on and as of such Delivery Date, both
before and after giving effect to the Conveyance to take place on such Delivery
Date and to the application of proceeds therefrom, as though made on and as of
such date; and
          (ii) the Seller shall be in compliance with all of its covenants and
other agreements set forth in this Agreement and the other Operative Agreements
to which it is a party.
          (b) The Purchaser shall have received a Delivery Schedule, dated the
date of the applicable Delivery Date, executed by the Seller, listing the
Railcars and Leases being Conveyed on such date.

6



--------------------------------------------------------------------------------



 



          (c) The Seller shall have taken such other action, including delivery
of approvals, consents, opinions, documents and instruments to the Purchaser, as
the Purchaser or the Indenture Trustee (acting at the direction of the Requisite
Majority) may reasonably request.
          (d) The Seller shall have taken all steps necessary under all
applicable law in order to Convey to the Purchaser the Railcars described on the
applicable Delivery Schedules, all Leases related to such Railcars and all
Related Assets related to such Railcars and/or Leases, and upon the Conveyance
of such Railcars, related Leases and Related Assets from the Seller to the
Purchaser pursuant to the terms hereof, the Purchaser will have acquired on such
date good and marketable title to and a valid and perfected ownership interest
in the Conveyed Railcars, related Leases and Related Assets, free and clear of
any Encumbrance (other than Permitted Encumbrances).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Section 4.1 Representations and Warranties of the Seller—General. The
Seller makes the following representations and warranties for the benefit of the
Purchaser, the Indenture Trustee, each Noteholder and each other Secured Party,
on which the Purchaser relies in acquiring the Railcars, related Leases and
Related Assets Conveyed by the Seller hereunder. Such representations are made
as of each Delivery Date and at such other times specified below.
          (a) The Seller is a limited liability company duly organized, validly
existing, and in good standing under the laws of the State of Delaware, is duly
licensed or qualified and in good standing in each jurisdiction in which the
failure to so qualify would have a material adverse effect on its ability to
carry on its business as now conducted or to execute, deliver and perform its
obligations under the TRIP Leasing Agreements, has the power and authority to
carry on its business as now conducted, and has the requisite power and
authority to execute, deliver and perform its obligations under the TRIP Leasing
Agreements.
          (b) The TRIP Leasing Agreements have been duly authorized by all
necessary entity action by the Seller, and duly executed and delivered by the
Seller, and (assuming the due authorization, execution and delivery by each
other party thereto) constitute the legal, valid and binding obligations of the
Seller, enforceable against the Seller in accordance with their respective terms
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights of creditors
generally and by general principles of equity.
          (c) The execution, delivery and performance by the Seller of each TRIP
Leasing Agreement and compliance by the Seller with all of the provisions
thereof do not and will not contravene (i) any law or regulation, or any order
of any court or governmental authority or agency applicable to or binding on the
Seller or any of its properties, or (ii) the provisions of, or constitute a
default by the Seller under, its certificate of formation or limited liability
company agreement or (iii) any indenture, mortgage, contract or other agreement
or instrument to which the Seller is a party or by which the Seller or any of
its properties may be bound or affected.

7



--------------------------------------------------------------------------------



 



          (d) There are no proceedings pending or, to the knowledge of the
Seller, threatened against the Seller in any court or before any governmental
authority or arbitration board or tribunal.
          (e) The Seller is not (x) in violation of any term of any charter
instrument or operating agreement or (y) in violation or breach of or in default
under any other agreement or instrument to which it is a party or by which it
may be bound except, in the case of clause (y), where such violation would not
reasonably be expected to materially adversely affect the Seller’s ability to
perform its obligations under the TRIP Leasing Agreements or materially
adversely affect its financial condition or business. The Seller is in
compliance with all laws, ordinances, governmental rules and regulations to
which it is subject, the failure to comply with which would have a material and
adverse effect on its operations or condition, financial or otherwise, or would
impair the ability of the Seller to perform its obligations under the TRIP
Leasing Agreements, and has obtained all licenses, permits, franchises and other
governmental authorizations material to the conduct of its business.
          (f) No consent, approval or authorization of, or filing, registration
or qualification with, or the giving of notice to, any trustee or any holder of
indebtedness of the Seller or any governmental authority on the part of the
Seller is required (x) in connection with the execution and delivery by the
Seller of the TRIP Leasing Agreements (other than as contemplated thereby), or
(y) to be obtained in order for the Seller to perform its obligations thereunder
in accordance with the terms thereof, other than in the case of clause (y) those
which are routine in nature and are not normally applied for prior to the time
they are required, and which the Seller has no reason to believe will not be
timely obtained.
          (g) The location of the Seller (within the meaning of Article 9 of the
UCC) is in the State of Delaware. The Seller has not been known by any name
other than TRIP Rail Leasing LLC, and is not known by any trade names.
          (h) The Seller is solvent and will not become insolvent after giving
effect to any Conveyance contemplated by this Agreement; after giving effect to
each Conveyance contemplated by this Agreement, the Seller will have an adequate
amount of capital to conduct its business in the foreseeable future; and the
Seller does not intend to incur, nor believe that it has incurred, debts beyond
its ability to pay as they mature.
          (i) The Seller will treat the transactions effected by this Agreement
as sales of assets to the Purchaser in accordance with U.S. GAAP. The Seller’s
financial records shall reflect that the Railcars and Leases Conveyed hereunder
have been Conveyed to the Purchaser, are no longer owned by the Seller and are
not intended to be available to the creditors of the Seller.
     Section 4.2 Representations and Warranties of TILC—General. TILC makes the
following representations and warranties for the benefit of the Purchaser, the
Indenture Trustee, each Noteholder and each other Secured Party, on which the
Purchaser relies in acquiring the Railcars, related Leases and Related Assets
Conveyed by the Seller hereunder. Such representations are made as of each
Delivery Date and at such other times specified below.

8



--------------------------------------------------------------------------------



 



          (a) TILC is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Delaware, is duly licensed or
qualified and in good standing in each jurisdiction in which the failure to so
qualify would reasonably be expected to have a material adverse effect on its
ability to carry on its business as now conducted or as contemplated to be
conducted or to execute, deliver and perform its obligations under this
Agreement, has the power and authority to carry on its business as now conducted
and as contemplated to be conducted, and has the requisite power and authority
to execute, deliver and perform its obligations under this Agreement.
          (b) This Agreement has been duly authorized by all necessary corporate
action by TILC, and duly executed and delivered by TILC, and (assuming the due
authorization, execution and delivery by each other party thereto) constitutes
the legal, valid and binding obligation of TILC, enforceable against TILC in
accordance with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights of
creditors generally and by general principles of equity.
          (c) The execution, delivery and performance by TILC of this Agreement
and compliance by TILC with all of the provisions hereof do not and will not
contravene or, in the case of clause (iii), constitute (alone or with notice, or
lapse of time or both) a default under or result in any breach of, or result in
the creation or imposition of any Encumbrance (other than pursuant to this
Agreement) upon any property of TILC pursuant to, (i) any law or regulation, or
any order, judgment, decree, determination or award of any court or governmental
authority or agency applicable to or binding on TILC or any of its properties,
or (ii) the provisions of its certificate of incorporation or bylaws or
(iii) any indenture, mortgage, contract or other agreement or instrument to
which TILC is a party or by which TILC or any of its properties may be bound or
affected except, with respect to clause (iii), where such contravention, default
or breach would not reasonably be expected to materially adversely affect TILC’s
ability to perform its obligations under this Agreement or materially adversely
affect its financial condition or business;
          (d) There are no proceedings pending or, to the knowledge of TILC,
threatened against TILC in any court or before any governmental authority or
arbitration board or tribunal that, if adversely determined, would reasonably be
expected to materially adversely affect TILC’s ability to perform its
obligations under this Agreement or materially adversely affect its financial
condition or business.
          (e) TILC is not (x) in violation of any term of any charter instrument
or bylaw or (y) in violation or breach of or in default under any other
agreement or instrument to which it is a party or by which it or any of its
property may be bound except in the case of clause (y) where such violation,
breach or default would not reasonably be expected to materially adversely
affect TILC’s ability to perform its obligations under this Agreement or
materially adversely affect its financial condition or business. TILC is in
compliance with all laws, ordinances, governmental rules, regulations, orders,
judgments, decrees, determinations and awards to which it is subject, the
failure to comply with which would reasonably be expected to have a material and
adverse effect on its operations or condition, financial or otherwise, or would
impair the ability of TILC to perform its obligations under this Agreement, and
has obtained all required

9



--------------------------------------------------------------------------------



 



licenses, permits, franchises and other governmental authorizations material to
the conduct of its business.
          (f) No consent, approval or authorization of, or filing, registration
or qualification with, or the giving of notice to, any trustee or any holder of
indebtedness of TILC or any governmental authority on the part of TILC is
required in the United States in connection with the execution and delivery by
TILC of this Agreement (other than as contemplated thereby), or is required to
be obtained in order for TILC to perform its obligations hereunder in accordance
with the terms hereof, other than (i) as may be required under applicable laws,
ordinances, governmental rules and regulations to be obtained, given,
accomplished or renewed at any time after the applicable Delivery Date in
connection with the performance of its obligations under this Agreement and
which are routine in nature and are not normally applied for prior to the time
they are required, and which TILC has no reason to believe will not be timely
obtained, and (ii) as may have been previously obtained in accordance with
clause (i) immediately above.
          (g) TILC is solvent and will not become insolvent after giving effect
to any Conveyance contemplated by this Agreement, and after giving effect to any
Conveyances contemplated by this Agreement, TILC will have an adequate amount of
capital to conduct its business in the foreseeable future, and TILC does not
intend to incur, nor believe that it has incurred, debts beyond its ability to
pay as they mature.
     Section 4.3 Representations and Warranties—Assets. The following
representations and warranties are made with respect to each Delivery Date on
which the Seller is to Convey assets to the Purchaser, by TILC, in its capacity
as Existing Manager, with respect to each representation and warranty expressed
as a representation and warranty of the Seller or the Existing Manager, and are
made for the benefit of the Purchaser, the Indenture Trustee, each Noteholder
and each other Secured Party as of the date of any Delivery Schedule delivered
by the Seller to the Purchaser and solely with respect to the Railcars and
Leases that are referred to in such Delivery Schedule and the Related Assets in
respect of such Railcars and Leases.
          (a) To the best knowledge of the Existing Manager, no casualty event
or other event that may constitute a Total Loss or makes repair of the
applicable Railcar uneconomic or renders such Railcar unfit for commercial use
or constitutes theft or disappearance of the applicable Railcar has occurred
with respect to a Railcar being Conveyed.
          (b) (i) The Seller has, and the Bill of Sale to be delivered on the
Delivery Date shall convey to the Purchaser, all legal and beneficial title to
the Railcars (and Related Assets in respect of such Railcars) that are being
Conveyed, free and clear of all Encumbrances (other than Permitted Encumbrances
of the type described in clauses (ii), (iii), (iv), (v) and (viii) of the
definition thereof), and such conveyance constitutes a valid and absolute
transfer (each such contribution or sale, as the case may be, constituting a
“true sale” for bankruptcy law purposes) of all right, title and interest of the
Seller in, to and under the Railcars (and Related Assets in respect of such
Railcars) being Conveyed and will not be void or voidable under any applicable
law; (ii) the Seller has, and the Assignment and Assumption to be delivered on
the Delivery Date shall assign to the Purchaser, all legal and beneficial title
to the Leases (and Related Assets in respect of such Leases) that are being
Conveyed, free and clear of all Encumbrances (other than Permitted Encumbrances
of the type described in clauses (ii), (iii), (iv), (v) and (viii) of the

10



--------------------------------------------------------------------------------



 



definition thereof), and such assignment constitutes a valid and absolute
transfer (each such contribution or sale, as the case may be, constituting a
“true sale” for bankruptcy law purposes) of all right, title and interest of the
Seller in, to and under the Leases (and Related Assets in respect of such
Leases) being Conveyed and will not be void or voidable under any applicable
law; (iii) the Railcars being Conveyed on a Delivery Date are subject to Leases
to the extent required under the Master Indenture in respect of such Conveyance,
and (iv) all Leases relating to such Railcars are on rental and other terms that
are no different, taken as a whole, from those for similar Railcars in the rest
of the TILC Fleet.
          (c) All sales, use or transfer taxes, if any, due and payable upon the
Conveyance of the Railcars, related Leases and Related Assets being Conveyed on
the applicable Delivery Date will have been paid or such transactions will then
be exempt from any such taxes and the Existing Manager (on behalf of the Seller)
will cause any required forms or reports in connection with such taxes to be
filed in accordance with applicable laws and regulations.
          (d) The Railcars being Conveyed are substantially similar, in terms of
objectively identifiable characteristics that are relevant for purposes of the
services to be performed by TILC under the Management Agreement, to the
equipment in the TILC Fleet.
          (e) The Seller is not in default of its obligations as “lessor” (or
other comparable capacity) under any Lease, and, to the best of the Existing
Manager’s knowledge, there are (i) no defaults existing as of the date of
Conveyance by any Lessee under any Lease, except such defaults that are not
payment defaults (except to a de minimis extent (but giving effect to any
applicable grace periods)) and are not material defaults under the applicable
Lease, and (ii) no claims or liabilities arising as a result of the operation or
use of any Railcar prior to the date hereof, as to which the Purchaser would be
or become liable, except for ongoing maintenance and other obligations of the
“lessor” provided for under full-service Leases, which obligations are required
to be performed by the Manager pursuant to the Management Agreement.
          (f) None of the Railcars being Conveyed are subject to a purchase
option under the terms of the related Lease except as described in the related
Delivery Schedule, and each such purchase option is a Permitted Purchase Option.
          (g) All written information provided by the Seller or any Affiliate of
the Seller to the Appraiser with respect to the Railcars and Leases being
Conveyed is true and correct in all material respects. All written information
provided by the Seller or any Affiliate of the Seller to Deloitte & Touche LLP
with respect to the Leases is true and correct in all material respects and
accurately reflects the terms of the Leases. To the extent the written
information referred to in this clause (g) was provided to the Appraiser and
Deloitte & Touche LLP, in each case for their use in connection with their
services rendered in connection with Conveyances contemplated hereby, such
entities have been provided with the same written information (or relevant
portions thereof).
          (h) None of the Leases contain any renewal or extension options except
for such options that are described in the Delivery Schedule.

11



--------------------------------------------------------------------------------



 



          (i) All information provided in the applicable Delivery Schedule,
including each schedule thereto, is true and correct on and as of the related
Delivery Date, including without limitation, all information provided therein
with respect to each Railcar purported to be covered thereby and all information
provided therein with respect to each Lease relating to any such Railcar. All
other information concerning the Railcars, related Leases and Related Assets
covered by the applicable Delivery Schedule that was provided to the Issuer or
the Indenture Trustee prior to the related Delivery Date was true and correct in
all material respects as of the date it was so provided.
          (j) No Default, Event of Default or Manager Termination Event has
occurred and is continuing on the Delivery Date, and no event that, with the
giving of notice, the passage of time or both, would constitute a Manager
Termination Event has occurred and is continuing on the Delivery Date.
     Section 4.4 Representations and Warranties of the Purchaser. The Purchaser
makes the following representations and warranties for the benefit of the
Seller, on which the Seller relies in Conveying Railcars, related Leases and
Related Assets to the Purchaser hereunder. Such representations are made as of
each applicable Delivery Date.
          (a) Organization and Good Standing. The Purchaser has been duly
organized and is validly existing and in good standing as a limited liability
company under the laws of the State of Delaware, with the power and authority to
own its properties and to conduct its business as such properties are currently
owned and such business is currently conducted, and had at all relevant times,
and has, full power, authority and legal right to acquire and own the Railcars
and Leases Conveyed hereunder.
          (b) Due Qualification. The Purchaser is duly qualified (except where
the failure to be so qualified would not have a material adverse effect on its
ability to carry on its business as now conducted or as contemplated to be
conducted) to do business as a foreign limited liability company in good
standing, and has obtained all necessary licenses (except to the extent that
such failure to obtain such licenses is inconsequential) and approvals in all
jurisdictions in which the ownership or lease of its property or the conduct of
its business requires such qualification, licenses and/or approvals.
          (c) Power and Authority. The Purchaser has the power, authority and
legal right to execute and deliver this Agreement and to carry out the terms
hereof and to acquire the Railcars and Leases Conveyed hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by the Purchaser by all
necessary action.
          (d) No Consent Required. The Purchaser is not required to obtain the
consent of any other Person, or any consent, license (except to the extent that
such failure to obtain such licenses is inconsequential), approval or
authorization or registration or declaration with, any governmental authority,
bureau or agency in connection with the execution, delivery or performance of
this Agreement and the other Operative Agreements to which it is a party, except
for such as have been obtained, effected or made.

12



--------------------------------------------------------------------------------



 



          (e) Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, subject, as to enforceability, to applicable
bankruptcy, insolvency, reorganization, conservatorship, receivership,
liquidation or other similar laws affecting the enforcement of creditors’ rights
generally and general principles of equity.
          (f) No Violation. The execution, delivery and performance by the
Purchaser of this Agreement, the consummation of the transactions contemplated
by this Agreement and the other Operative Agreements to which it is a party and
the fulfillment of the terms of this Agreement and the other Operative
Agreements to which it is a party do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the organizational documents of the
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which the
Purchaser is a party or by which the Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than liens created hereunder
or under the Master Indenture), or violate any law or any order, rule or
regulation, applicable to the Purchaser or its properties, of any federal or
state regulatory body, any court, administrative agency, or other governmental
instrumentality having jurisdiction over the Purchaser or any of its properties.
          (g) No Proceedings. There are no proceedings or investigations
pending, or, to the Purchaser’s knowledge, threatened against the Purchaser
before any court, regulatory body, administrative agency, or other tribunal or
governmental instrumentality having jurisdiction over the Purchaser or its
properties: (i) asserting the invalidity of this Agreement or any of the other
Operative Agreements, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any of the other Operative
Agreements, (iii) seeking any determination or ruling that could have an adverse
effect on the performance by the Purchaser of its obligations under, or the
validity or enforceability of, this Agreement or any of the other Operative
Agreements, (iv) that may have an adverse effect on the federal or state income
tax attributes of, or seek to impose any excise, franchise, transfer or similar
tax upon, the transfer and acquisition of the Railcars and Leases Conveyed
hereunder or (v) that could have an adverse effect on the Railcars and Leases
Conveyed to the Purchaser hereunder.
          (h) Consideration. The Purchaser has given fair consideration and
reasonably equivalent value in exchange for the Conveyance of the Railcars,
related Leases and Related Assets being Conveyed hereunder.
In the event of any breach of a representation and warranty made by the
Purchaser hereunder, the Seller covenants and agrees that the Seller will not
take any action to pursue any remedy that it may have hereunder, in law, in
equity or otherwise, until a year and a day have passed since all Outstanding
Obligations under all other Operative Agreements have been paid in full. The
Seller and the Purchaser agree that damages will not be an adequate remedy for a
breach of this covenant and that this covenant may be specifically enforced by
the Purchaser or any third party beneficiary described in Section 6.8.

13



--------------------------------------------------------------------------------



 



     Section 4.5 Indemnification.
          (a) The Existing Manager shall defend, indemnify and hold harmless the
Purchaser, the Manager, the Indenture Trustee, each Noteholder, each of their
respective Affiliates and each of the respective directors, officers, employees,
successors and permitted assigns, agents and servants of the foregoing (each an
“Indemnified Person”) from and against any and all costs, expenses, losses,
obligations, penalties, liabilities, damages, actions, or suits or claims of
whatsoever kind or nature (whether or not on the basis of negligence, strict or
absolute liability or liability in tort), that may be imposed upon, incurred by,
suffered by or asserted against any Indemnified Person arising out of or
resulting from any breach of the Seller’s or the Existing Manager’s
representations and warranties and covenants contained herein, except (A) those
resulting solely from any gross negligence, bad faith or willful misconduct of
the particular Indemnified Person claiming indemnification hereunder, (B) those
in respect of taxes that are otherwise addressed by the provisions of (and
subject to the limitations of) subsection (c) of this Section 4.5 below, or
(C) to the extent that providing such indemnity would constitute recourse for
losses due to the uncollectibility of sale proceeds (or any particular amount of
sale proceeds) in respect of a Railcar due to a diminution in market value of
such Railcar, or of Lease or other third party payments due to the insolvency,
bankruptcy or financial inability to pay of the related Lessee or other third
party (the matters contemplated by clauses (A), (B) and (C) may be referred to
collectively as the “Excluded Amounts”).
          (b) The Existing Manager will defend and indemnify and hold harmless
each Indemnified Person against any and all costs, expenses, losses,
obligations, penalties, liabilities, damages, actions, or suits or claims of
whatsoever kind or nature (whether or not on the basis of negligence, strict or
absolute liability or liability in tort), that may be imposed upon, incurred by,
suffered by or asserted against such Indemnified Person, other than Excluded
Amounts, arising out of or resulting from any action taken by the Seller or the
Existing Manager, other than in accordance with this Agreement or the Master
Indenture or other applicable Operative Agreement, in respect of any portion of
the Railcars, related Leases and Related Assets that are Conveyed hereunder.
          (c) The Existing Manager agrees to pay, and shall defend, indemnify
and hold harmless each Indemnified Person from and against, any taxes (other
than taxes based upon the income of an Indemnified Person and taxes that would
constitute Excluded Amounts) that may at any time be asserted against any
Indemnified Person with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes and costs and expenses in defending against the same, arising by reason of
the acts to be performed by the Seller or the Existing Manager under this
Agreement and imposed against such Person. Without limiting the foregoing, in
the event that the Purchaser, the Manager or the Indenture Trustee receives
actual notice of any transfer taxes arising out of the Conveyance of any Railcar
or Lease from the Seller to the Purchaser under this Agreement, on written
demand by such party, or upon the Existing Manager otherwise being given notice
thereof, the Existing Manager shall pay, and otherwise indemnify and hold
harmless the applicable Indemnified Person, the Manager and the Indenture
Trustee harmless, on an After-Tax Basis, from and against any and all such
transfer taxes (it being understood that none of the Purchaser, the Manager, the
Indenture Trustee or any other Indemnified Person shall have any contractual
obligation to pay such transfer taxes).

14



--------------------------------------------------------------------------------



 



          (d) The Existing Manager shall defend, indemnify, and hold harmless
each Indemnified Person from and against any and all costs, expenses, losses,
obligations, penalties, liabilities, damages, actions, or suits or claims of
whatsoever kind or nature (whether or not on the basis of negligence, strict or
absolute liability or liability in tort), to the extent that any of the
foregoing may be imposed upon, incurred by, suffered by or asserted against such
Indemnified Person (other than Excluded Amounts) due to the negligence, willful
misfeasance, or bad faith of the Seller in the performance of its duties under
this Agreement or by reason of reckless disregard of the Seller’s or the
Existing Manager’s obligations and duties under this Agreement.
          (e) The Existing Manager shall indemnify, defend and hold harmless
each Indemnified Person from and against any costs, expenses, losses,
obligations, penalties, liabilities, damages, actions, or suits or claims of
whatsoever kind or nature (whether or not on the basis of negligence, strict or
absolute liability or liability in tort), that may be imposed upon, incurred by,
suffered by or asserted against such Indemnified Person, other than Excluded
Amounts, as a result of the failure of any Railcar or Lease Conveyed hereunder
to comply with all requirements of applicable law as of the applicable Delivery
Date.
     Indemnification under this Section 4.5 shall include reasonable fees and
expenses of counsel and expenses of litigation. The indemnity obligations
hereunder shall be in addition to any obligation that the Seller or the Existing
Manager may otherwise have under applicable law or any other Operative
Agreement.
     Section 4.6 Special Indemnification by TILC regarding Exercise of Setoff by
Customers. TILC (in its capacity as Manager under the Management Agreement)
hereby agrees, for the benefit of the Indenture Trustee, the Noteholders and
each other Secured Party, that it will, within 45 days after the date on which
it has knowledge that any Lessee shall have reduced any payments made by such
Lessee under any Lease in the Portfolio as a result of or in connection with any
setoff exercised by such Lessee (regardless of whether such Lessee actually has
any contractual, statutory or other right to exercise such setoff) with respect
to amounts owed or presumed owed to such Lessee pursuant to railcar leases
managed by TILC that are not in the Portfolio, and provided that the applicable
Lessee shall not have made payments aggregating the full amount payable by such
Lessee under the applicable Lease prior to the end of such 45-day period,
deposit into the Collections Account an amount, in immediately available funds,
equal to the amount of such reduction.
     Indemnification under this Section 4.6 shall include reasonable fees and
expenses of counsel and expenses of litigation. The indemnity obligations
hereunder shall be in addition to any obligation that TILC may otherwise have
under applicable law or any other Operative Agreement.

15



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS OF SELLER
     Section 5.1 Protection of Title of the Purchaser.
          (a) On or prior to the date hereof, the Existing Manager on behalf of
the Seller shall have filed or caused to be filed UCC financing statements, STB
or Registrar General of Canada filings (each in form proper for filing in the
applicable jurisdiction) naming the Purchaser as purchaser or secured party,
naming the Indenture Trustee as assignee and describing the Railcars, related
Leases and Related Assets Conveyed by it to the Purchaser as collateral, with
the office of the Secretary of State of the State of Delaware and the STB and
Registrar General of Canada filing offices. Without limiting the foregoing, the
Seller hereby authorizes the Purchaser and/or any assignee thereof to prepare
and file any such UCC-1 financing statements. From time to time thereafter, the
Seller (or the Existing Manager on behalf of the Seller) shall authorize and
file such financing statements and cause to be authorized and filed such
continuation statements, all in such manner and in such places as may be
required by law (or deemed desirable by the Purchaser or any assignee thereof)
to fully perfect, preserve, maintain and protect the interest of the Purchaser
under this Agreement, and the security interest of the Indenture Trustee under
the Master Indenture, in the Railcars, related Leases and Related Assets that
are Conveyed hereunder and in the proceeds thereof. The Existing Manager on
behalf of the Seller shall deliver (or cause to be delivered) to the Purchaser
and the Indenture Trustee file-stamped copies of, or filing receipts for, any
document filed as provided above, following such filing in accordance herewith.
In the event that the Existing Manager on behalf of the Seller fails to perform
its obligations under this subsection, the Purchaser or the Indenture Trustee
may perform such obligations, at the expense of the Existing Manager, and the
Existing Manager hereby authorizes the Purchaser or the Indenture Trustee and
grants to the Purchaser and the Indenture Trustee an irrevocable power of
attorney to take any and all steps in order to perform such obligations in the
Seller’s or in its own name, as applicable, and on behalf of the Seller, as are
necessary or desirable, in the determination of the Purchaser or Indenture
Trustee or any assignee thereof, with respect to performing such obligations.
          (b) On or prior to the applicable Delivery Date hereunder, the
Existing Manager on behalf of the Seller shall take all steps necessary under
all applicable law in order to transfer and assign to the Purchaser the Railcars
and Leases being Conveyed on such date to the Purchaser so that, upon the
Conveyance of such Railcar or Lease from the Seller to the Purchaser pursuant to
the terms hereof on the applicable Delivery Date, the Purchaser will have
acquired good and marketable title to and a valid and perfected ownership
interest in such Railcars and Leases, free and clear of any Encumbrance (other
than Permitted Encumbrances). On or prior to the applicable Delivery Date
hereunder, the Existing Manager on behalf of the Seller shall cooperate with the
Purchaser in order to take all steps required under applicable law in order for
the Purchaser to grant to the Indenture Trustee a first priority perfected
security interest in the Railcars and Leases being Conveyed to the Purchaser on
such Delivery Date and, from time to time thereafter, the Seller shall cooperate
with the Purchaser in order to take all such actions as may be required by
applicable law (or deemed desirable by the Purchaser) to fully preserve,
maintain and protect the Purchaser’s ownership interest in, and the Indenture
Trustee’s first priority perfected security interest in the Railcars and Leases
which have been Conveyed to the

16



--------------------------------------------------------------------------------



 



Purchaser hereunder. Notwithstanding anything to the contrary in this Agreement,
neither the Seller nor the Existing Manager on behalf of the Seller shall be
required pursuant to this Agreement to make any filings, registrations or
recordations in Mexico or under any Provincial Personal Property Security Act or
other non-federal legislation in Canada.
          (c) The Seller shall not change its name, identity, jurisdiction of
organization or corporate structure in any manner that would or could make any
financing statement or continuation statement filed by Purchaser in accordance
with this Agreement seriously misleading within the meaning of § 9-506 of the
UCC (or any similar provision of the UCC), unless the Seller shall have given
the Purchaser, the Manager and the Indenture Trustee at least 30 days’ prior
written notice thereof, and shall promptly file and hereby authorizes the
Purchaser or the Indenture Trustee to file appropriate new financing statements
or amendments to all previously filed financing statements and continuation
statements.
          (d) The Existing Manager on behalf of the Seller shall give the
Purchaser, the Manager and the Indenture Trustee at least 30 days’ prior written
notice of any relocation of its jurisdiction of organization if, as a result of
such relocation, the applicable provisions of the UCC would require the filing
of any amendment of any previously filed financing or continuation statement or
of any new financing statement. The Seller shall at all times maintain its
jurisdiction of organization, each office from which it manages or purchases
Railcars and Leases and its principal executive office within the United States
of America.
     Section 5.2 Other Liens or Interests. Except for the Conveyances hereunder,
the Seller will not sell, pledge, assign, transfer or otherwise convey to any
other Person, or grant, create, incur, assume or suffer to exist any Encumbrance
on the Railcars and Leases Conveyed hereunder or any interest therein (other
than Permitted Encumbrances), and the Existing Manager shall defend the right,
title, and interest of the Purchaser and the Indenture Trustee in and to such
Railcars and Leases against all Encumbrances or claims of Encumbrances of third
parties claiming through or under the Seller. To the extent that any Railcar or
Lease shall at any time secure any debt of the related Lessee to the Seller or
any of its affiliates, the Seller agrees that any security interest in its favor
arising from such a provision shall be subordinate to the interest of the
Purchaser (and its further assignees) in such Railcars and Leases.
ARTICLE VI
MISCELLANEOUS
     Section 6.1 Amendment. This Agreement may be amended by the Seller, TILC
and the Purchaser only with the prior written consent of the Indenture Trustee
(acting at the direction of the Requisite Majority).
     Section 6.2 Notices. All demands, notices and communications to the Seller,
TILC or the Purchaser hereunder shall be in writing, personally delivered, or
sent by telecopier (subsequently confirmed in writing), reputable overnight
courier or mailed by certified mail, return receipt requested, and shall be
deemed to have been given upon receipt (a) in the case of the Seller at the
following address: c/o Wilmington Trust Company, 1100 North Market Street,
Wilmington, Delaware 19890-0001, Attention: Corporate Trust Administration Re:
TRIP Rail

17



--------------------------------------------------------------------------------



 



Master Funding LLC, Facsimile No.: (302) 636-4140, with a copy to Trinity
Industries Leasing Company, 2525 Stemmons Freeway, Dallas, Texas 75207,
Attention: Lance Davis, Director of Finance, Facsimile No.: (214) 589-8271 or
such other address as shall be designated by the Seller in a written notice
delivered to the Purchaser, (b) in the case of TILC at the following address:
Trinity Industries Leasing Company, 2525 Stemmons Freeway, Dallas, Texas 75207,
Attention: Lance Davis, Director of Finance, Facsimile No.: (214) 589-8271, or
such other address as shall be designated by TILC in a written notice delivered
to the Purchaser, and (c) in the case of the Purchaser at the following address:
TRIP Rail Master Funding LLC., c/o Trinity Industries Leasing Company, as
Manager, 2525 Stemmons Freeway, Dallas, Texas 75207, Attention: Lance Davis,
Director of Finance, Facsimile No.: (214) 589-8271, Confirmation No.:
(214) 589-8735, with a copy to Trinity Industries Leasing Company, 2525 Stemmons
Freeway, Dallas, Texas 75207, Attention: Legal Department, Facsimile No.:
(214) 589-8824, Confirmation No.: (214) 631-4420, and with a copy to the
Indenture Trustee at the notice address provided for same in the Master
Indenture, or such other address as shall be designated by a party in a written
notice delivered to the other party.
     Section 6.3 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and the other Operative Agreements set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
other Operative Agreements. This Agreement may not be modified, amended, waived
or supplemented except as provided herein.
     Section 6.4 Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.
     Section 6.5 Governing Law. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW
PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.
     Section 6.6 Counterparts. For the purpose of facilitating the execution of
this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
     Section 6.7 Binding Effect; Assignability.
          (a) This Agreement shall be binding upon and inure to the benefit of
the Seller, TILC, the Purchaser and their respective successors and assigns;
provided, however, that neither the Seller nor TILC may assign its rights or
obligations hereunder or any interest herein

18



--------------------------------------------------------------------------------



 



without the prior written consent of the Purchaser and the Indenture Trustee
(acting at the direction of the Requisite Majority). The Purchaser may assign as
collateral security all of its rights hereunder to the Indenture Trustee, and
such assignee shall have all rights of the Purchaser under this Agreement (as if
such assignee were the Purchaser hereunder).
          (b) This Agreement shall create and constitute the continuing
obligation of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time when all Outstanding Obligations are
paid in full; provided, however, that rights and remedies with respect to any
breach of any representation and warranty made pursuant to Article IV hereof
shall be continuing and shall survive any termination of this Agreement.
     Section 6.8 Third Party Beneficiaries. Each of the parties hereto hereby
acknowledges that the Purchaser intends to assign as collateral security all of
its rights under this Agreement to the Indenture Trustee for the benefit of the
Secured Parties under the Master Indenture, and each of the Seller and TILC
hereby consents to such assignment and agrees that upon such assignment, the
Indenture Trustee (for the benefit of the Secured Parties) shall be a third
party beneficiary of this Agreement and may exercise the rights of the Purchaser
hereunder and shall be entitled to all of the rights and benefits of the
Purchaser hereunder to the same extent as if it were party hereto.
     In addition, whether or not otherwise expressly stated herein, all
representations, warranties, covenants and agreements of the Seller and TILC in
this Agreement or in any document delivered by any of them in connection with
this Agreement (including without limitation, in any Delivery Schedule), shall
be for the express benefit of the Indenture Trustee, each Noteholder and each
other Secured Party as express third party beneficiaries, and shall be
enforceable by the Indenture Trustee (acting at the direction of the Requisite
Majority) as if such Person were a party hereto. Each of the Seller and TILC
hereby acknowledges and agrees that such representations, warranties, covenants
and agreements are relied upon by each Noteholder in purchasing the Equipment
Notes issued under the Master Indenture.
     Section 6.9 Term. This Agreement shall commence as of the date of execution
and delivery hereof and shall continue in full force and effect until the
payment in full of all Outstanding Obligations.
     Section 6.10 Capital Contribution of Demand Note. By its execution of this
Agreement, the Member hereby contributes a Demand Note to the Purchaser in the
principal amount of one hundred ninety-one million six hundred thirty-five
thousand three hundred thirty-eight and 70/100 dollars ($191,635,338.70).
[SIGNATURE PAGE FOLLOWS]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the day and year first above written.

            TRIP RAIL LEASING LLC
      By:   TRIP RAIL HOLDINGS LLC, its
Manager, by TRINITY INDUSTRIES
LEASING COMPANY, its Manager       By:   /s/ Gail Peck         Name:   Gail
Peck        Title:   Treasurer        TRINITY INDUSTRIES LEASING COMPANY
      By:   /s/ Gail Peck         Name:   Gail Peck        Title:   Treasurer   
    TRIP RAIL MASTER FUNDING LLC
      By:   TRIP RAIL HOLDINGS LLC, its
Manager, by TRINITY INDUSTRIES
LEASING COMPANY, its Manager       By:   /s/ Gail Peck         Name:   Gail
Peck        Title:   Treasurer   

20



--------------------------------------------------------------------------------



 



         

            For purposes of Section 6.10 of this Agreement:

TRIP RAIL HOLDINGS LLC, as the Manager of the Purchaser

By TRINITY INDUSTRIES LEASING COMPANY, its Manager
      By:   /s/ C. Lance Davis         Name:   Cary Lance Davis        Title:  
Vice President   

21



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF BILL OF SALE
___________, 20__
     TRIP Rail Leasing LLC, a Delaware limited liability company (the “Seller”),
in consideration of the sum of ten dollars ($10.00) and other good and valuable
consideration paid at or before the execution and delivery of these presents,
and receipt of which is hereby acknowledged, does hereby (i) grant, bargain,
sell, transfer, assign and set over unto TRIP Rail Master Funding LLC, a
Delaware limited liability company (the “Buyer”) and its successors and assigns
all right, title and interest of the Seller, in and to the items of railroad
rolling stock forth on Schedule I hereto (together with (a) any and all
replacements or substitutions thereof, (b) any and all tangible components
thereof, and (c) any and all related appliances, parts, accessories,
appurtenances, accessions, additions, improvements to and replacements from time
to time incorporated or installed in any item thereof) (the “Railcars”),
together with (A) all licenses, manufacturer’s warranties and other warranties,
Supporting Obligations, Payment Intangibles, Chattel Paper, General Intangibles
and all other rights and obligations related to the Railcars, (B) all Railroad
Mileage Credits allocable to such Railcars, and any payments in respect of such
credits accruing on or after the applicable Delivery Date, (C) all tort claims
or any other claims of any kind or nature related to such Railcars and any
payments in respect of such claims, (D) all Marks attaching to such Railcars
(including as evidenced by any SUBI Certificate issued by the Marks Company), it
being understood that the Marks are owned by the Marks Company and are not being
conveyed hereby, (E) all other payments owing by any Person (including any
railroads or similar entities) in respect of or attributable to such Railcars or
the use, loss, damage, casualty, condemnation of such Railcars or the Marks
associated therewith, in each case whether arising by contract, operation of
law, course of dealing, industry practice or otherwise, and (F) without
duplication, any Miscellaneous Items relating to such Railcars; and (ii) assign
all of its right, title and interest in and to all warranties or representations
made or given to the Seller with respect to the Railcars by the manufacturer
thereof (collectively, the “Purchased Railcars”). The Buyer hereby accepts
delivery of the Purchased Railcars, including the Railcars set forth on
Schedule I hereto.
     To have and to hold all and singular the rights to the Purchased Railcars
to the Buyer and its successors and assigns for its and their own use and behalf
forever.
     And the Seller hereby warrants to the Buyer and its successors and assigns
that at the time of delivery of the Purchased Railcars, the Seller has good and
marketable legal and beneficial title to and good and lawful right to sell, the
Purchased Railcars, and the Purchased Railcars are free and clear of all Liens
(other than Permitted Encumbrances), and the Seller covenants that it will
defend forever such title to the Purchased Railcars against the demands or
claims of all Persons whomsoever (including, without limitation, the holders of
such Permitted Encumbrances) based on claims arising as a result of, or related
or attributable to, acts, events or circumstances occurring prior to the
delivery of the Purchased Railcars by the Seller hereunder. Notwithstanding the
provisions above and its and the Buyer’s intent that the Seller grant, bargain,
sell, transfer, assign and set over to the Buyer all right, title and interest
of the Seller in the Purchased Railcars, as a precaution only, in the event of
any challenge to this Bill of Sale as
EXHIBIT A

Page 1



--------------------------------------------------------------------------------



 



being in the nature of an absolute sale or assignment rather than a financing,
the Seller hereby also grants the Buyer a security interest in the Purchased
Railcars. Such grant of a security interest does not constitute an admission or
acknowledgment that the transactions contemplated by the Asset Transfer
Agreement provide that this Bill of Sale is other than a grant, bargain, sale,
transfer, assignment and set over to the Buyer of all right, title and interest
of the Seller in the Purchased Railcars.
     Terms used herein with initial capital letters and not otherwise defined
shall have the respective meanings given thereto in (i) Annex A to the Master
Indenture, dated as of July 6, 2011, as amended, restated or otherwise modified
from time to time, by and between the Buyer and Wilmington Trust Company, or
(ii) the Purchase and Contribution Agreement, dated as of July 6, 2011 (as
amended, restated or otherwise modified from time to time, the “Asset Transfer
Agreement”), by and among the Buyer, the Seller and Trinity Industries Leasing
Company.
     This Bill of Sale shall be governed by and construed in accordance with the
laws of the State of New York, including, without limitation, Section 5-1401 and
Section 5-1402 of the New York General Obligations Law but otherwise without
regard to conflict of laws principles.
     The grant, bargain, sale, transfer, assignment and setting over of the
Purchased Railcars pursuant to this Bill of Sale shall be deemed to occur within
the State of Texas.
     This Bill of Sale shall be binding upon and shall inure to the benefit of,
and shall be enforceable by, the parties hereto and their respective successors
and assigns as permitted by and in accordance with the terms hereof. Except as
expressly provided herein or in the other Operative Agreements, no party hereto
may assign their interests herein without the consent of the other party hereto.
     The Seller will duly execute and deliver to the Buyer such further
documents and assurances and take such further action as the Buyer may from time
to time reasonably request or as may be required by applicable law or regulation
in order to effectively carry out the intent and purpose of this Bill of Sale
and to establish and protect the rights and remedies created or intended to be
created in favor of the Buyer hereunder, including, without limitation, the
execution and delivery of supplements or amendments hereto, in recordable form.
* * *
EXHIBIT A

Page 2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Seller has caused this instrument to be executed as
of the date first above written.

            TRIP RAIL LEASING LLC
      By:   TRIP RAIL HOLDINGS LLC, its
Manager, by TRINITY INDUSTRIES
LEASING COMPANY, its Manager       By:           Name:           Title:        

             
STATE OF
        )  
 
           
 
        )      SS: 
COUNTY OF
        )  
 
           

     On this ___ day of ____________________, 20__, before me personally
appeared [Insert name of signatory], to me personally known, who being duly
sworn, stated that he is [Insert signatory’s title] of Trinity Industries
Leasing Company, the manager of TRIP Rail Leasing LLC’s manager, that said
instrument was signed on behalf of said entity by authority of its management or
other governing body, and he acknowledged that the execution of the foregoing
instrument was the free act and deed of said entity.

                    Notary Public   

My Commission Expires: ____________________
EXHIBIT A

Page 3



--------------------------------------------------------------------------------



 



SCHEDULE I
EXHIBIT A

Page 4



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF ASSIGNMENT AND ASSUMPTION
____________________, 20__
     TRIP Rail Leasing LLC, a Delaware limited liability company (the
“Assignor”), in consideration of the sum of ten dollars ($10.00) and other good
and valuable consideration, hereby transfers, assigns and otherwise conveys and
grants to TRIP Rail Master Funding LLC, a Delaware limited liability company
(the “LLC”), and the LLC hereby acquires and assumes from the Assignor, all of
the Assignor’s right, title and interest in and to the Leases set forth on
Schedule I hereto and all Related Assets with respect thereto (collectively, the
“Leases”), any and all income and proceeds thereof and any and all obligations
of the Assignor thereunder arising on and after the date hereof. This assignment
and assumption is made under the Purchase and Contribution Agreement, dated as
of July 6, 2011 (as amended, restated or otherwise modified from time to time,
the “Agreement”), by and among the Assignor, Trinity Industries Leasing Company
and the LLC.
     The Assignor hereby warrants to the LLC and its successors and assigns that
at the time of assignment of the Leases, the Assignor has legal and beneficial
title thereto and good and lawful right to assign such Leases free and clear of
all Liens (other than subleases of the Leases as expressly permitted by the
Agreement and other than Permitted Encumbrances), and the Assignor covenants
that it will defend forever such title to the Leases against the demands or
claims of all Persons whomsoever (including, without limitation, the holders of
such Permitted Encumbrances) based on claims arising as a result of, or related
or attributable to, acts, events or circumstances occurring prior to the
assignment of the Leases by the Assignor hereunder. Notwithstanding the
provisions above and its and the LLC’s intent that the Assignor transfer, assign
and otherwise convey and grant to the LLC all right, title and interest of the
Assignor in the Leases, as a precaution only, in the event of any challenge to
this Assignment as being in the nature of an absolute assignment rather than a
financing, the Assignor hereby also grants the LLC a security interest in the
Leases. Such grant of a security interest does not constitute an admission or
acknowledgment that the transactions contemplated by the Agreement provide that
this Assignment is other than a transfer, assignment and otherwise conveyance
and grant to the LLC of all right, title and interest of the Assignor in the
Leases.
     The LLC hereby assumes, and agrees it is unconditionally bound in respect
of, as of the applicable Delivery Date, all duties and obligations of the
Assignor under the Leases.
     Terms used herein with initial capital letters and not otherwise defined
shall have the respective meanings given thereto in (i) Annex A to the Master
Indenture, dated as of July 6, 2011, as amended, restated or otherwise modified
from time to time, by and between the LLC and Wilmington Trust Company, or
(ii) the Agreement.
     This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York, including, without
limitation, Section 5-1401 and Section 5-1402 of the New York General
Obligations Law but otherwise without regard to conflict of laws principles.
EXHIBIT B

Page 1



--------------------------------------------------------------------------------



 



     This Assignment and Assumption shall be binding upon and shall inure to the
benefit of, and shall be enforceable by, the parties hereto and their respective
successors and assigns as permitted by and in accordance with the terms hereof.
Except as expressly provided herein or in the other Operative Agreements, no
party hereto may assign their interests herein without the consent of the other
party hereto.
     The Assignor will duly execute and deliver to the LLC such further
documents and assurances and take such further action as the LLC may from time
to time reasonably request or as may be required by applicable law or regulation
in order to effectively carry out the intent and purpose of this Assignment and
Assumption and to establish and protect the rights and remedies created or
intended to be created in favor of the LLC hereunder, including, without
limitation, the execution and delivery of supplements or amendments hereto, in
recordable form.
* * *
EXHIBIT B

Page 2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
duly executed as of the date first above written.

            TRIP RAIL LEASING LLC
      By:   TRIP RAIL HOLDINGS LLC, its
Manager, by TRINITY INDUSTRIES
LEASING COMPANY, its Manager       By:           Name:           Title:        
  TRIP RAIL MASTER FUNDING LLC,
      By:   TRIP RAIL HOLDINGS LLC, its
Manager, by TRINITY INDUSTRIES
LEASING COMPANY, its Manager       By:           Name:           Title:        

EXHIBIT B

Page 3



--------------------------------------------------------------------------------



 



SCHEDULE I
EXHIBIT B

Page 4



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF DELIVERY SCHEDULE
     THIS SCHEDULE dated as of ________________, 20___ constitutes a “Delivery
Schedule” for such date, which is a Delivery Date, in respect of a Conveyance to
be made on such date by the Seller signatory hereto below. Capitalized terms
used in this Schedule have the meaning given such terms in the Purchase and
Contribution Agreement, dated as of July 6, 2011, as amended, restated or
otherwise modified from time to time, among the undersigned as the Seller, TRIP
Rail Master Funding LLC, as Purchaser, and Trinity Industries Leasing Company.
The Railcars and Leases that are the subject of such Conveyance are listed on
Schedule 1 attached hereto. Such Schedule also indicates by footnote
designation, those Leases that are subject to a purchase option or a renewal or
extension option, and also those Leases that are subject to an early termination
option of the Lessee.
EXHIBIT C

Page 1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Delivery Schedule is executed as of the date first
written above.

            TRIP RAIL LEASING LLC
      By:   TRIP RAIL HOLDINGS LLC, its
Manager, by TRINITY INDUSTRIES
LEASING COMPANY, its Manager       By:           Name:           Title:        

EXHIBIT C

Page 2



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO
DELIVERY SCHEDULE
EXHIBIT C

Page 3